         Case
         Case:3:18-cv-00213-RS
               18-80047, 10/15/2018,
                                 Document
                                     ID: 11046522,
                                            63 Filed
                                                   DktEntry:
                                                     10/24/1813,Page
                                                                 Page11ofof22



                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           OCT 15 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SUMATRA KENDRICK, an individual,                 No.    18-80047

                Plaintiff-Respondent,            D.C. No. 3:18-cv-00213-RS
                                                 Northern District of California,
 v.                                              San Francisco

CONDUENT STATE AND LOCAL                         ORDER
SOLUTIONS, INC., FKA Xerox State and
Local Solutions, Inc.,

                Defendant-Petitioner.

Before: CANBY and RAWLINSON, Circuit Judges.

      The petition for permission to appeal pursuant to 28 U.S.C. § 1453(c) is

granted. See Coleman v. Estes Express Lines, Inc., 627 F.3d 1096, 1100 (9th Cir.

2010). Within 7 days after the filing date of this order, petitioner shall perfect the

appeal pursuant to Federal Rule of Appellate Procedure 5(d).

      Pursuant to 28 U.S.C. § 1453(c)(2), the court shall complete all action on

this appeal, including rendering judgment, not later than 60 days after the date on

which the appeal was filed. See also Bush v. Cheaptickets, Inc., 425 F.3d 683, 685

(9th Cir. 2005) (stating that 60-day time period begins to run when the court

accepts the appeal). The parties shall submit, via electronic filing, simultaneous

briefs and excerpts of record within 10 days after the filing date of this order. No

reply briefs will be accepted.

SLL/MOATT
         Case
         Case:3:18-cv-00213-RS
               18-80047, 10/15/2018,
                                 Document
                                     ID: 11046522,
                                            63 Filed
                                                   DktEntry:
                                                     10/24/1813,Page
                                                                 Page22ofof22



      Also, within 10 days after the filing date of this order, by 5:00 p.m. (Pacific

time), the parties shall submit to the Clerk’s Office in San Francisco 7 copies of the

briefs and 4 copies of the excerpts of record in paper format, accompanied by

certification that the briefs are identical to the versions submitted electronically.

      Any motion to extend time to file the briefs shall strictly comply with the

requirements set forth in 28 U.S.C. § 1453(c)(3).

      The Clerk shall calendar this case during the week of November 13-16, 2018

in San Francisco.




SLL/MOATT                                  2                                     18-80047
